NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30099

                Plaintiff-Appellee,             D.C. No. 1:02-cr-00133-SPW-1

 v.

JACKSON BRYANT BAUGUS,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Jackson Bryant Baugus appeals pro se from the district court’s order denying

his motion for “Plain-Error Review, Fed. R. Crim. Proc. 52(b),” and its order

denying his motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Baugus’s motion alleged various Guidelines calculation and other

sentencing errors. Because these claims challenged the legality of Baugus’s

sentence, the district court did not err in treating his motion as one arising under 28

U.S.C. § 2255. See Muth v. Fondren, 676 F.3d 815, 818 (9th Cir. 2012) (“A

motion under § 2255 is generally the exclusive remedy for a federal prisoner who

seeks to challenge the legality of confinement.”). Moreover, the district court

correctly concluded that it lacked jurisdiction to consider his claims because he had

not obtained authorization from this court to file a second or successive § 2255

motion. See 28 U.S.C. § 2255(h); United States v. Lopez, 577 F.3d 1053, 1061

(9th Cir. 2009). Finally, the district court was not required to refer Baugus’s

unauthorized motion to this court, see 9th Cir. R. 22-3(a).

      Baugus also argues on appeal that the district court erred when it granted in

part his 18 U.S.C. § 3582(c)(2) motion and reduced his sentence to 272 months.

This argument is not properly before the court because Baugus did not make it in

the Rule 52(b) motion at issue in this appeal. Even if Baugus’s notice of appeal

could be construed to evince an intent to appeal the district court’s earlier order

granting the reduction under § 3582(c)(2), it was untimely. See Fed. R. App. P.

4(b); United States v. Ono, 72 F.3d 101, 102-03 (9th Cir. 1995) (because an order

granting or denying a § 3582(c)(2) motion is “criminal in nature,” an appeal from

such an order must be brought within the time limits set by Federal Rule of


                                           2                                      19-30099
Appellate Procedure 4(b)). Because the government has raised this timeliness bar,

we will not consider Baugus’s arguments regarding his § 3582(c)(2) motion. See

United States v. Sadler, 480 F.3d 932, 942 (9th Cir. 2007).

      AFFIRMED.




                                         3                                 19-30099